Citation Nr: 1531801	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  12-23 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial schedular rating higher than 10 percent prior to February 19, 2011, and higher than 20 percent from February 19, 2011, forward, for service-connected degenerative disc disease and grade 1 spondylolisthesis of L3-4 of the lumbar spine (lumbar spine disability).

2.  Entitlement to an initial higher rating for service-connected lumbar spine disability on an extraschedular basis.

3.  Entitlement to a separate rating for a neurological disability of the left lower extremity.

4.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel
INTRODUCTION

The Veteran served on active duty from February 1973 to January 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The record reasonably raises a claim for a total disability rating based on individual unemployability, which is not a separate claim, but a part of the claim for increase on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the issue of entitlement to TDIU was previously denied by the RO in a July 2011 rating decision, which was not appealed by the Veteran, the issue has been subsequently re-raised by the Veteran and is part of the current claim for an increased rating.  See Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

Although the Veteran initially requested to have a Board hearing, his former representative clarified in August 2012 that no hearing was being requested.

The issues of a separate rating for a neurological disability of the left lower extremity, entitlement to TDIU, and an initial higher rating for lumbar spine disability on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

Since the award of service connection, the Veteran's lumbar spine disability has been productive of, at worst, limitation of motion of 50 degrees of forward flexion of the thoracolumbar spine with pain and lumbar scoliosis and apparent leg length discrepancy.  Ankylosis and incapacitating episodes have not been shown.


CONCLUSION OF LAW

1.  From June 29, 2009, to February 19, 2011, the criteria for a 20 percent schedular disability rating for lumbar spine disability were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

2.  The criteria for an initial schedular disability rating in excess of 20 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The appeal arises from a disagreement with the initially assigned disability after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided VA medical examinations in August 2009, December 2010, February 2011, and June 2011.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.


II. Analysis-Schedular Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A staged rating has already been created.

The Veteran was granted service connection for degenerative disc disease and grade 1 spondylolisthesis of L3-4 of the lumbar spine in a February 2010 rating decision, which assigned a 10 percent disability rating, effective June 29, 2009, under Diagnostic Code 5242.  38 C.F.R. § 4.71a.  In a July 2011 rating decision, the Veteran was granted a 20 percent disability rating, effective February 19, 2011.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Spine disabilities are evaluated under Diagnostic Codes 5235 to 5243 using the general rating formula unless evaluating intervertebral disc syndrome based on incapacitating episodes.

Under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for a rating of 20 percent, are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for a 40 percent rating are forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

Any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Note 1, following the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

In August 2009, the Veteran was afforded a VA examination.  On examination, there was slight tenderness of the sacroiliac joint bilaterally on palpation and his range of motion testing revealed lateral flexion to 20 degrees to the right and 30 degrees to the left, rotation to 20 degrees to the right and 20 degrees to the left, forward flexion to 90 degrees, and extension to 20 degrees.  There was no change in function on repetitive motion.  He did have pain at the terminal range of motion in all parameters.  The Veteran was diagnosed as having low back pain with neuropathy, degenerative disc disease of the lumbar spine, grade 1 spondylolisthesis at L3 on L4, and mild scoliosis.

During a December 2010 VA examination, the Veteran was able to ambulate from the examining room to the waiting room independently with no devices or gait deviations.  Range of motion testing with repetition revealed forward flexion to 64 degrees, extension to 13 degrees, lumbar tilt to 15 degrees to the right and 10 degrees to the left, and rotation to 30 degrees to the right and left.  The Veteran's range of motion was without pain throughout the whole range.  It was noted during imaging that the lumbar spine has scoliosis with mild concavity to the right.  The Veteran also had an apparent leg length discrepancy with the left lower extremity shorter than the right.  The Veteran was diagnosed as having lumbar scoliosis with spondylosis, apparent leg length discrepancy as a result of lumbar scoliosis with spondylosis, and lumbar spine with a grade I spondylolisthesis at L3-4.

In February 2011, the Veteran was afforded another VA examination.  Range of motion testing revealed flexion to 45 degrees without pain and 65 degrees with pain, which was further reduced to 50 degrees after repetitive motion due to pain and fatigue.  Extension was to 35 degrees, right and left lateral flexion was to 30 degrees, and left and right rotation was to 50 degrees, and all movements were with end of range pain and with no decrement due to pain or fatigue following repetitive motion.  There was lumbosacral tenderness, but no muscle spasm.  The Veteran had an antalgic gait.  

In a June 2011 VA examination, the Veteran walked with a limp favoring the left lower extremity with the help of a cane and forward flexion was to 60 degrees.  The Veteran was diagnosed as having lumbosacral spondylosis, grade 1 spondylolisthesis, and mild degree of scoliosis.

VA treatment records show recurrent complaints of and treatment for low back pain.  The records do not contain the type of comprehensive information and range of motion testing as set forth in the VA examination reports.

For the time period prior to February 19, 2011, the Board finds that the Veteran's disability meets the criteria for the higher 20 percent rating.  During the August 2009 VA examination, the Veteran was found to have mild scoliosis.  In December 2010, the VA examination showed an apparent leg length discrepancy with the left lower extremity shorter than the right.  Imaging revealed scoliosis of the lumbar spine with mild concavity to the right.  The Veteran was diagnosed as having lumbar scoliosis with spondylosis and apparent leg length discrepancy as a result of lumbar scoliosis with spondylosis.  As the abnormality of the spine was considered due to the service-connected spondylosis, a 20 percent disability rating is warranted for the lumbar spine prior to February 19, 2011.  

In order for a higher than 20 percent rating to be warranted under the General Formula, the Veteran must have forward flexion to 30 degrees or favorable ankylosis.  Throughout the appellate period, the Veteran's forward flexion was at worst limited to 50 degrees due to pain and fatigue following repetitive motion.  See February 2011 VA examination.  Range of motion testing findings does not show functional loss amounting to limitation of flexion to 30 degrees or ankylosis.  

The Veteran's former representative argued that the August 2009 and February 2011 VA examinations show that the Veteran had pain through his entire range of motion.  This assertion, however, is not correct.  The August 2009 VA examination showed that the Veteran had flexion to 90 degrees with pain only at the terminal range of motion in all parameters.  The February 2011 VA examination noted flexion to 45 degrees without pain and 65 degrees with pain.  Further, the December 2010 VA examination found that the Veteran's range of motion was without pain throughout the entire range.

The criteria for next higher rating, 40 percent, of forward flexion of 30 degree or less or favorable ankylosis of the entire thoracolumbar spine is not shown at any point during the claim.  This is so even with consideration of painful motion and other factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion). 

The evidence also does not demonstrate that the Veteran had any incapacitating episodes at any time during the course of the appeal.  Although the Veteran was diagnosed as having degenerative disc disease of the lumbar spine in August 2009, the evidence does not show that the Veteran had any incapacitating episodes.  Therefore the criteria for the a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes have not been met for the entire appellate period. 

The Veteran has a separate rating for radiculopathy of the right lower extremity that is not currently before the Board in this appeal.  Whether the Veteran has a separate neurological disability of the left lower extremity associated with his service-connected lumbar spine disability is addressed separately in the remand portion of this decision.  Neurological testing has not demonstrated that the Veteran has any additional neurologic disability other than radicular right leg and possibly left leg.  The competent evidence does not show, and the Veteran has not claimed, any other associated objective neurologic abnormalities so as to warrant a separate evaluation on that account.

In sum, a higher 20 percent schedular rating for lumbar spine disability is warranted effective July 29, 2009, to February 19, 2011.  However, the preponderance of the evidence is against an even higher initial schedular rating since the award of service connection.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

A schedular rating of 20 percent for degenerative disc disease and grade 1 spondylolisthesis of L3-4 of the lumbar spine is granted, effective June 29, 2009, to February 19, 2011, subject to the laws and regulations governing the payment of monetary awards.

An initial schedular rating in excess of 20 percent for degenerative disc disease and grade 1 spondylolisthesis of L3-4 of the lumbar spine is denied.

REMAND


Any associated objective neurologic abnormalities may be rated separately from the disability of the spine under an appropriate diagnostic code.  The Veteran has complained of neurological abnormalities associated with the left lower extremity; however, the medical evidence of record, including the VA examinations, does not clearly show whether he does in fact have a neurological abnormality of the left lower extremity related to the Veteran's service-connected lumbar spine condition.  Such findings are necessary for a determination on the merits of the claim.  See 38 C.F.R. § 3.159(c)(4); 38 U.S.C.A. § 5103A(d).

Regarding the issue of entitlement to TDIU, the Board finds that an opinion provided in the February 2011 VA examination report is not wholly sufficient for deciding the claim.  The examiner opined that it was at least as likely as not that the Veteran s lumbar arthritis and degenerative disc disease would render him unable to secure and maintain substantial gainful physical employment.  The examiner then stated that he saw no clear reason why the Veteran could not obtain sedentary employment unless there are educational or training obstacles to such employment.  Significantly, during VA treatment in July 2009, the Veteran was found to be unable to work due to chronic back pain and blindness in one eye.  In order to properly adjudicate this appeal a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).

The development of the TDIU issue may have an impact on the complete picture of the Veteran's lumbar spine disability and its effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003). Thus, the issue of entitlement to an extraschedular rating will also be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA neurologic examination to determine the nature and severity of any neurological abnormalities of the left lower extremity associated with his service-connected lumbar spine disability.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner(s) should review the results of any testing prior to completion of the report. 

The examiner should identify any symptoms (including, but not limited to, any paresthesia or other neurological pathology in the Veteran's left lower extremity, and/or any bowel or bladder impairment).  

For any neurological abnormality identified, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's service-connected lumbar back disability and describe the nerve(s) affected.  

The examiner must also opine as to whether, without regard to the Veteran's age or nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either individually or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

The examination report must include a complete rationale for all opinions expressed.  

2.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


